Case 4:8-cv-00342-GKF-JFJ Document 68 Filed in USDC ND/OK on 12/11/19 Page 1 of 2

RECEIVED

 

 

 

 

DEC L129 .——
Awihines L Ornrele . Mark C. MeCartt, Clerk
/ Pla atid e U.S. DISTRICT COURT

V, Case No, 19-CU-349-QKEJFET

 

Dew pe = (kung ct, a

 

Qe ae

 

 

 

—

 

He. meet a ap lated ploe ket shecl

 

Thank fou

 

 

CS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DS. Senk

 

 

 
' al . Cs
— 7 V OwncleS “WOO SORLSHOMS CITY Gat, oe

aimpennigg ast-
PebLat | a8hh 4
ae cy
© BAM at nC,

 

J Cc . , _ = . oTs tole at ane
09 Co Unt on oY DEC S019 PHS Leh
oIG UW Moore St Doek marked iZ]a]14 ay *

N at

RECEIVED Clerk, United States Diserver Covet
DEC 11 2019 Vortwern Oistocer oF Oklahoma

ware wicut, cen 99 Wes Powter Sérect, Room HI/
5S. Di i so .
Qov-A2-Ghe jp)’ MS OK lahoma’d 74 103

FEL OR Seed aS HRA fAe dyed gedapaaedoe dg patio fleilp fgg pg,

&
